Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response of 12/30/2020 is herein noted.

Allowable Subject Matter

Claims 1-2, 4-5, 7-10,12-14, 24, 26-27 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Patentability is seen in but not limited to a cornhole bag, comprising: a first surface; a second surface; and a filling; wherein the filling is enclosed between the first surface and the second surface; wherein the second surface is comprised of a high friction surface area and a low friction surface area; an
The closest prior art references were Gamertsfelder (US Patent no 3480280) and Endreszl (US Patent Publication number 20150084283).  Gamertsfelder discloses a Bean Bag Game Projectile.  Endreszl discloses a Tossing Game.  These references alone and or in combination failed to teach applicant’s invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday Through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOLORES R COLLINS/Examiner, Art Unit 3711     

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711